       Case 1:18-cv-12355-MKV-DCF Document 98 Filed 08/14/21 Page 1 of 2



                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                       August 13, 2021

    BY ECF

    Hon. Debra Freeman
    United States District Court
     for the Southern District of New York
    500 Pearl Street
    New York, New York 10007-1312

             Re:     Shatsky et al. v. Palestine Liberation Organization et al., No. 18 Civ.
                     12355 (MKV) (DF) — Letter Motion for Approval of Redacted Filing

    Dear Judge Freeman:

             Arnold & Porter is an intervenor in the above-referenced case for limited purposes.
            We respectfully request permission to file in redacted form a letter-motion seeking
    the Court’s assistance to resolve a dispute arising out of defendants’ invocation of “func-
    tional immunity” in connection with deposition testimony.
                                               Background
            On March 11, 2021, this Court entered a protective order governing confidentiality
    of discovery materials. Superseding Stipulation and Order Concerning Production of Con-
    fidential Documents and Information (Mar. 11, 2021) [ECF 64].
            On July 2, 2021, the Court granted a motion to intervene and modify the existing
    protective order to allow Arnold & Porter to access and use in Sokolow the confidential
    jurisdictional discovery materials produced in this case. Memo Endorsement Granting Un-
    opposed Letter Motion for Permissive Intervention to Modify Superseding Stipulation and
    Order Concerning Production of Confidential Documents and Information (July 2, 2021)
    [ECF 95].
            On August 6, 2021, Arnold & Porter obtained access to certain deposition tran-
    scripts and documents that were designated “confidential” by defendants. We have ob-
    jected to defendants’ designations of confidentiality.
           Having failed to reach agreement promptly, we are addressing the dispute to this
    Court by letter-motion in accordance with Local Civil Rule 37.2, the Court’s Order of Ref-
    erence [ECF 93], and Paragraph 14 of the Stipulation and Order Concerning Production of
    Confidential Documents and Information (Mar. 11, 2021) [ECF 64].




Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
      Case 1:18-cv-12355-MKV-DCF Document 98 Filed 08/14/21 Page 2 of 2




Hon. Debra Freeman
August 13, 2021
Page 2

                                        Discussion
       Rule III.B of Your Honor’s Individual Rules of Practice in Civil Cases, S.D.N.Y.
Standing Order 19-MC-583, and Section 6 of the S.D.N.Y. Electronic Case Filing Rules
and Instructions all require that the party filing a document under seal in the circumstances
here presented seek the Court’s permission. This letter-motion is therefore being filed in
compliance with those requirements.
        We are mindful of the Second Circuit’s standards for access to judicial records.
This request is not an assertion or admission that the letter-motion and supporting docu-
ments should be filed in redacted form. Rather, it is being made in compliance with the
stipulated protective order.
         Therefore, Arnold & Porter respectfully ask the Court for permission to file the
letter and enclosed materials under in redacted form until the Court renders a decision on
the letter-motion in issue.
                                              Respectfully submitted,



Cc`
                                              Kent A. Yalowitz
cc: ECF Counsel
